DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on November 23, 2021 for the patent application 16/097,378 originally filed on October 29, 2018. Claims 1, 7, 10, 13, and 15 are amended. Claims 2, 3, 11, and 14 are canceled. Claims 1, 4-10, 12, 13, and 15 remain pending. The first office action of March 2, 2021 and second office action of August 27, 2021 are fully incorporated by reference into this office action.


Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The amendments are not sufficient to overcome the rejections previously set forth under 35 USC 101. Therefore, the rejections under 35 USC 101 are maintained in this office action, for the reasons set forth below.
The amendments are sufficient to overcome the outstanding 35 USC 103 rejections. However, new rejections under 35 USC 103 apply, as set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-10, 12, 13, and 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a portable electronic device” (i.e. a machine), claim 7 is directed to “a method” (i.e. a process), and claim 13 is directed to “a cloud-based service” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “providing hints to clarify questions,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “authenticate a user using user credentials; enable the user to scan hints associated with a plurality of queries comprising an examination upon authenticating the user, wherein each hint of the hints is associated with a query and provided at a predefined location on a medium and comprises a text color of the hint that is substantially similar to a background color of the hint; receive user information and hint information associated with at least one hint of the hints when the at least one hint is scanned; and evaluate a performance of the user by reducing marks for each hint scanned by the user for each query of the plurality of queries using the user information and the hint information.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a processor,” “a sensor,” “a memory,” and “an electronic device,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “providing hints to clarify questions,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a processor,” “a sensor,” “a memory,” and “an electronic device,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 4-6, 8-10, 12, and 15 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 4-6, 8-10, 12, and 15 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claims 1, 7, and 13. 
Therefore, claims 1, 4-10, 12, 13, and 15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2013/0295547) in view of Yao et al. (hereinafter “Yao,” US 2017/0161750) and Chorley et al. (hereinafter “Chorley,” US 4,649,533), and in further view of Goradia (US 2007/0112554).
Regarding claim 1 (Currently Amended), and substantially similar limitations in claims 9 (Original) and 13 (Currently Amended), Silver discloses a portable electronic device (Silver Fig. 1, smartphone 11) comprising: 
a sensor to scan at least one hint associated with each query of a plurality of queries … (Silver [0020-0021], “a first component that poses a question… reading the readable code with a computing device, which directs the computing device to display information… the information comprises at least one hint to the answer”; also Silver [0032], “the interactive study aid system 10 includes a text book 12, which includes within it a plurality of WorkPatches having a unique computer readable identifier,” a plurality of WorkPatches, each WorkPatch associated with a query to obtain at least one hint); wherein:
the plurality of queries comprise an examination (Silver Fig. 1, showing WorkPatch 16 and associated QR code 14; also Silver [0020], “the WorkPatch comprises two components, a first component that poses a question”; also Silver [0032], “text book 12, which includes within it a plurality of WorkPatches”; also Silver [0049-0050], “the user may be prompted by the website to provide an answer to the first component of the WorkPatch. In the embodiment disclosed, the answer may be provided in the form of a multiple choice question… the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user,” a plurality of WorkPatches containing questions can be utilized as an assignment given by a teacher, which can reasonably be interpreted as “an examination”); and
…
a processing unit to generate readable data from the at least one hint (Silver [0044], “an answer or a hint may be embedded within the readable code, and decipherable without specialized software associated with the text, but through conventional code reading programs (i.e., conventional QR code may include the answer or a hint embedded therewithin).”);
With the smartphone coupled to a network (in this case WIFI, for example), at step 38, the user is directed to a website (a particular url, for example). Once directed to a website, a number of different functionalities can be provided. For example, the website may provide, at step 40, a hint,” the smartphone has a display unit to display the readable data such as a website providing a hint); and 
a communication interface to communicate user information and hint information associated with the at least one hint to a cloud-based service (Silver [0050], “the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user.”; also Silver [0053], “time spent on the website can be tracked, along with, for example, the receipt of hints, as well as the number of hints. This information can be utilized by the teacher”), … .
Silver does not explicitly teach authenticating user credentials of a user.
However, Yao discloses authenticating user credentials of a user (Yao [0019], “an authentication unit, configured to perform identity authentication on the biometric information to determine whether the user has an operation authority corresponding to the two-dimensional code”).
Yao is analogous to Silver, as both are drawn to the art of code-scanning devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver, to include authenticating user credentials of a user, as taught by Yao, in order to improve the efficiency of identity authentication (Yao [0007]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Silver also does not explicitly teach that the at least one hint comprises a text color of the at least one hint that is substantially similar to a background color of the at least one hint.
answers to a quiz could be " hidden" from the user by sending them to the terminal using the same color for the text as the background color. Touching one of the special function keys can cause a macro to be executed which can change the color of the text and thus reveal the answers.”).
Chorley is analogous to Silver, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver, to include that the at least one hint comprises a text color of the at least one hint that is substantially similar to a background color of the at least one hint, as taught by Chorley, because the known technique of hiding textual content from view, when applied to the portable electronic device, yields predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Silver also does not explicitly teach the user information and the hint information are used to evaluate a performance of the user by reducing marks for each hint used for each query of the plurality of queries.
However, Goradia discloses the user information and the hint information are used to evaluate a performance of the user by reducing marks for each hint used for each query of the plurality of queries (Goradia [0238], “allowing the user to take a new Test”; also Goradia [0239], “the utility of a Hint Option, wherein a Hint is shown to the User. Using the Hint Option reduces the score of the user by a percentage”).
Goradia is analogous to Silver, as both are drawn to the art of interactive education. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver, to include the user information and the hint information are used to evaluate a performance of the user by reducing marks for each hint used for each query of the plurality of queries, 
Regarding claim 4 (Previously Presented), Silver in view of Yao and Goradia does not explicitly teach that the processing unit to generate the readable data from the at least one hint by converting a text color of the at least one hint to a visible color.
However, Chorley discloses that the processing unit to generate the readable data from the at least one hint by converting a text color of the at least one hint to a visible color (Chorley col. 20 lines 38-49, “answers to a quiz could be " hidden" from the user by sending them to the terminal using the same color for the text as the background color. Touching one of the special function keys can cause a macro to be executed which can change the color of the text and thus reveal the answers.”).
Chorley is analogous to Silver in view of Yao and Goradia, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver in view of Yao and Goradia, to include that the processing unit to generate the readable data from the at least one hint by converting a text color of the at least one hint to a visible color, as taught by Chorley, because the known technique of hiding textual content from view, when applied to the portable electronic device, yields predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 5 (Previously Presented), Silver in view of Yao, Chorley, and Goradia discloses that the query and the at least one hint are provided on one of a physical medium or an electronic medium (Silver Fig. 1, showing QR code 14 embodying the hint proximate to textual WorkPatch 16 containing a query).
Regarding claim 6 (Original), Silver in view of Yao, Chorley, and Goradia discloses that the communication interface to communicate the user information and the hint information associated with the at least one hint to the cloud-based service via a communication network, wherein the user information comprises a unique identifier associated with the user, and wherein the hint information comprises a hint identifier and a number of scanned hints (Silver [0050], “the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user.”; also Silver [0053], “time spent on the website can be tracked, along with, for example, the receipt of hints, as well as the number of hints. This information can be utilized by the teacher”).
Regarding claim 15 (Currently Amended), Silver in view of Yao and Chorley does not explicitly teach that reducing the marks includes downgrading a percentage of score for each hint used for each query.
However, Goradia discloses that reducing the marks includes downgrading a percentage of score for each hint used for each query (Goradia [0238], “allowing the user to take a new Test”; also Goradia [0239], “the utility of a Hint Option, wherein a Hint is shown to the User. Using the Hint Option reduces the score of the user by a percentage”).
Goradia is analogous to Silver in view of Yao and Chorley, as both are drawn to the art of interactive education. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver in view of Yao and Chorley, to include that reducing the marks includes downgrading a percentage of score for each hint used for each query, as taught by Goradia, because applying the known technique of reducing marks for each hint used in a test yields predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Chorley and in further view of Goradia.
Regarding claim 7 (Currently Amended), Silver discloses a method comprising: 
enabling a user to scan a hint associated with each query of a plurality of queries via an application in an electronic device (Silver [0020-0021], “a first component that poses a question… reading the readable code with a computing device, which directs the computing device to display information… the information comprises at least one hint to the answer”; also Silver [0032], “the interactive study aid system 10 includes a text book 12, which includes within it a plurality of WorkPatches having a unique computer readable identifier,” a plurality of WorkPatches, each WorkPatch associated with a query to obtain at least one hint), wherein:
the plurality of queries comprise an examination (Silver Fig. 1, showing WorkPatch 16 and associated QR code 14; also Silver [0020], “the WorkPatch comprises two components, a first component that poses a question”; also Silver [0032], “text book 12, which includes within it a plurality of WorkPatches”; also Silver [0049-0050], “the user may be prompted by the website to provide an answer to the first component of the WorkPatch. In the embodiment disclosed, the answer may be provided in the form of a multiple choice question… the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user,” a plurality of WorkPatches containing questions can be utilized as an assignment given by a teacher, which can reasonably be interpreted as “an examination”); and
… provided at a predefined location on a medium (Silver [0020-0021], “a first component that poses a question… reading the readable code with a computing device, which directs the computing device to display information… the information comprises at least one hint to the answer”; see also Silver Fig. 1, showing unreadable data provided at a predefined location 14 on a book page medium); 
generating, by the application, readable data from the hint, wherein the readable data comprises information to assist in comprehending the query (Silver [0044], “an answer or a hint may be embedded within the readable code, and decipherable without specialized software associated with the text, but through conventional code reading programs (i.e., conventional QR code may include the answer or a hint embedded therewithin).”);
rendering, by the application, the readable data on at least one of a physical medium and a display of the electronic device (Silver [0048], “With the smartphone coupled to a network (in this case WIFI, for example), at step 38, the user is directed to a website (a particular url, for example). Once directed to a website, a number of different functionalities can be provided. For example, the website may provide, at step 40, a hint,” the smartphone has a display unit to display the readable data such as a website providing a hint); and
… .
Silver does not explicitly teach that the hint comprises a text color of the hint that is substantially similar to a background color of the hint.
However, Chorley discloses that the hint comprises a text color of the hint that is substantially similar to a background color of the hint (Chorley col. 20 lines 38-49, “answers to a quiz could be " hidden" from the user by sending them to the terminal using the same color for the text as the background color. Touching one of the special function keys can cause a macro to be executed which can change the color of the text and thus reveal the answers.”).
Chorley is analogous to Silver, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver, to include that the hint comprises a text color of the hint that is substantially similar to 
Silver does not explicitly teach evaluate a performance of the user by reducing marks for each hint used for each query of the plurality of queries.
However, Goradia discloses evaluate a performance of the user by reducing marks for each hint used for each query of the plurality of queries (Goradia [0238], “allowing the user to take a new Test”; also Goradia [0239], “the utility of a Hint Option, wherein a Hint is shown to the User. Using the Hint Option reduces the score of the user by a percentage”).
Goradia is analogous to Silver, as both are drawn to the art of interactive education. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver, to include evaluate a performance of the user by reducing marks for each hint used for each query of the plurality of queries, as taught by Goradia, because applying the known technique of reducing marks for each hint used in a test yields predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 10 (Currently Amended), Silver in view of Chorley and Goradia discloses: communicating, by the application, user information and hint information associated with the hint via a communication network to a cloud-based service upon rendering the readable data, wherein the user information includes a unique identifier associated with the user, and wherein the hint information comprises a hint identifier associated with the hint (Silver [0050], “the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user.”; also Silver [0053], “time spent on the website can be tracked, along with, for example, the receipt of hints, as well as the number of hints. This information can be utilized by the teacher”).
Regarding claim 12 (Previously Presented), Silver in view of Goradia does not explicitly teach that the readable data is generated by converting a color of the hint to a color visible to the user when the hint comprises data to an unaided eye.
However, Chorley discloses that the readable data is generated by converting a color of the hint to a color visible to the user when the hint comprises data to an unaided eye (Chorley col. 20 lines 38-49, “answers to a quiz could be " hidden" from the user by sending them to the terminal using the same color for the text as the background color. Touching one of the special function keys can cause a macro to be executed which can change the color of the text and thus reveal the answers.”).
Chorley is analogous to Silver in view of Goradia, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver in view of Goradia, to include that the readable data is generated by converting a color of the hint to a color visible to the user when the hint comprises data to an unaided eye, as taught by Chorley, because the known technique of hiding textual content from view, when applied to the portable electronic device, yields predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Chorley and Goradia, and in further view of Katz et al. (hereinafter “Katz,” US 8,714,445).
Regarding claim 8 (Original), Silver in view of Chorley and Goradia does not explicitly teach that rendering the readable data on the physical medium comprises: printing the readable data on the 
However, Katz discloses that rendering the readable data on the physical medium comprises: printing the readable data on the physical medium via a printer connected to the electronic device, wherein the physical medium comprises a paper (Katz col. 6 line 60 through col. 7 line 13, “Where the ticket is received over the internet onto a purchaser's smart phone,… the ticket could either be printed from the phone,… the ticket may be printed on paper using a standard printer”).
Katz is analogous to Silver in view of Chorley and Goradia, as both are drawn to the art of displaying information. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver in view of Chorley and Goradia, to include that rendering the readable data on the physical medium comprises: printing the readable data on the physical medium via a printer connected to the electronic device, wherein the physical medium comprises a paper, as taught by Katz, since accessing a printer via a smart phone is merely applying a known technique to a known device to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
The Applicant’s arguments filed on November 23, 2021 are fully considered, but are not persuasive.  

§ 101 Rejection of the Claims
Regarding the 35 USC 101 rejection of the claims, the Applicant respectfully argues that "evaluating a performance of a user by reducing marks for each hint used for each query of a plurality of queries of an examination is not a method of organizing human activity, nor is it a mental process, and therefore, is not an abstract idea" because the claims cannot "properly be characterized as merely including a mathematical formula or a fundamental economic practice."
The Examiner respectfully disagrees. The instant claim limitations are regarded as a method of organizing human activity because they fall under the sub-grouping of "managing personal behavior or relationships or interactions between people" including social activities, teaching, and following rules or instructions.

The Applicant further respectfully argues that "the claims reflect an improvement in the functioning of a computer or an improvement to another technology or technical field."
The Examiner respectfully disagrees. The claim limitations do not provide for any improvement to the functioning of the portable electronic device or its sensors. Instead, the portable electronic device is a generic portable electronic device and its sensors are generic sensors. They are not shown to have any capabilities beyond that of a generic portable electronic device with generic sensors.

As such, the 35 USC 101 rejection of the claims will be maintained.

§ 103 Rejections of the Claims
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anderson (US 2007/0245305) Learning content mentoring system, electronic program, and method of use
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715           

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715